68 F.3d 460
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Damon DUKES, Plaintiff-Appellant,v.UNITED STATES of America;  United States Department ofJustice;  the United States Attorney for the District ofMaryland;  Breckinridge L. Wilcox, U.S. Attorney;Christopher B. Mead, Assistant U.S. Attorney, Defendants-Appellees.
No. 94-2365.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 7, 1995.Decided:  Oct. 17, 1995.

Damon Dukes, Appellant Pro Se.
Joyce Kallam McDonald, Assistant United States Attorney, Baltimore, Maryland, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Damon Dukes appeals from the district court's order that dismissed his suit under the Federal Tort Claims Act, 28 U.S.C.A. Secs. 2671-2680 (West 1994).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Dukes v. United States, No. CA-92-2914-B (D.Md. Oct. 20, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We agree with the district court that the statute of limitations barred Dukes' claims under the Federal Tort Claims Act.  See 28 U.S.C.A. Sec. 2401(b) (West 1994).  In addition, we construed Dukes' claims against the individual Defendants as claims brought pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  So construed, we agree with the district court that prosecutorial immunity shielded the individual Defendants from damages liability.  Finally, we deny Dukes' motion to expedite the appeal as moot